Citation Nr: 1526705	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  04-43 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for frostbite of the bilateral feet, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for left trapezius myalgia, and if so, whether service connection is warranted.

3.  Entitlement to service connection for myopia.

4.  Entitlement to service connection for Morton's neuroma of the right foot.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from April 1975 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In July 2004, the RO denied service connection for myopia.  In October 2004, the RO declined to reopen previously denied claims for service connection for frostbite of the bilateral feet and left trapezius myalgia.  In September 2006, the RO reopened these claims for frostbite and left trapezius myalgia, but denied them on the merits.  It also denied service connection for Morton's neuroma of the right foot.

Notably, the Veteran initiated appeals for other service connection claims.  However, most of those claims have since been granted by the RO.  See February 2006 rating decision (granting service connection for gout of the knees and ankles); March 2008 rating decision (granting service connection for right upper extremity neuropathy); September 2008 rating decision (granting service connection for retinopathy and vascular dermatitis); July 2009 rating decision (granting service connection for gastroesophageal reflux disease).  Therefore, those service connection claims are not before the Board.

In addition, the RO declined to reopen a previously denied claim for service connection for Bell's palsy in October 2004.  That claim was then reopened but denied on the merits in September 2006.  In response, the Veteran filed a timely notice of disagreement (NOD) in October 2006, and the RO subsequently issued a statement of the case (SOC) in August 2007.  However, the Veteran has not, in response, filed a VA Form 9 or other document that could be construed as a substantive appeal of that issue.  Appeals to the Board are initiated by the filing of a notice of disagreement with the agency of original jurisdiction (AOJ) and completed, or perfected, by the timely filing of a substantive appeal after the AOJ issues a statement of the case.  38 U.S.C.A. § 7105(a).  A substantive appeal is deemed a non-jurisdictional requirement which, in certain circumstances, can be waived by the actions of the AOJ or the Board.  See Rowell v. Principi, 4 Vet. App. 9 (1993); Percy v. Shinseki, 23 Vet. App. 37 (2009).  In this case, however, there is no reason for the Board to waive the requirement of a substantive appeal and take jurisdiction of the issue of whether new and material evidence has been received to reopen a claim for service connection for Bell's palsy.  The Veteran has not indicated his intent to appeal by filing even an untimely substantive appeal, and VA has not since developed the claim or otherwise treated the matter as though it were on appeal.

The issues of entitlement to an increased rating for right ear hearing loss and service connection for left ear hearing loss have been raised by the record in a March 2012 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of service connection for left trapezius myalgia is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran did not appeal a June 1997 rating decision which declined to reopen his claims for service connection for frostbite of the feet and left trapezius myalgia; evidence received since that decision addresses previously unestablished elements of those claims and raises a reasonably possibility of substantiating the claims.

2.  Frostbite of the bilateral feet was not incurred in service.

3.  Aside from his service-connected retinopathy and cataracts, the Veteran does not have an additional eye disability for which service connection can be granted.

4.  The Veteran is not currently diagnosed with Morton's neuroma of the right foot.



CONCLUSIONS OF LAW

1.  The June 1997 rating decision that denied the claims of service connection for frostbite of the bilateral feet and left trapezius myalgia is a final and binding determination based on the evidence then of record, but there is new and material evidence since that decision to reopen the claims.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014).

2.  The criteria for service connection for frostbite of the feet have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for myopia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2014).

4.  The criteria for service connection for Morton's neuroma have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in letters dated February 2004, July 2004, July 2005, December 2005, and March 2006.  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and, to the extent possible, provide opinions regarding the etiology of the Veteran's claimed conditions.  No examination has been obtained for the Veteran's claimed myopia because, as discussed below, this is not a disability for VA purposes.  Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Although the RO reopened the claims for service connection for frostbite and left trapezius myalgia in September 2006, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate them de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

The U.S. Court of Appeals for Veterans Claims (Court) has found that the post-VCAA version of 38 C.F.R. § 3.156(a) created a "low threshold," and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

A.  Frostbite of the Bilateral Feet

Service connection for frostbite of the feet was initially denied in a December 1996 rating decision on the basis that no current disability or permanent residual was demonstrated.  The RO declined to reopen the claim in June 1997, again noting that no ongoing disability or residual findings were present.  The Veteran did not appeal these decisions, and they are final.

Since the prior final decision, additional evidence has been obtained and associated with the claims file.  Specifically, private treatment records dated January 2006 reflect a diagnosis of frostbite injury.  These records are new, as they were not previously of record at the time of the prior denial.  They are also material, as they relate to the previously unestablished fact of whether the Veteran had a current disability or residual associated with a frostbite injury.

As new and material evidence has been received, the claim is reopened.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from adjudication of the claim.  In this case, the RO reopened the claim and adjudicated it on the merits.  Moreover, a VA examination and opinion addressing this claim were obtained, and there is no indication that VA has any further duty to assist with respect to this claim.  Thus, the Veteran would not be prejudiced by the Board adjudicating this claim on the merits, and it will be addressed later in this decision.

B.  Left Trapezius Myalgia

Service connection for left trapezius myalgia was initially denied in a December 1996 rating decision on the basis that no current disability or permanent residual was demonstrated.  The RO declined to reopen the claim in June 1997, again noting that no ongoing disability or residual findings were present.  The Veteran did not appeal these decisions, and they are final.

Since the prior final decision, additional evidence has been obtained and associated with the claims file.  Specifically, private treatment records dated December 2005 reflect a diagnosis of left trapezius myalgia.  These records are new, as they were not previously of record at the time of the prior denial.  They are also material, as they relate to the previously unestablished fact of whether the Veteran had a current disability of left trapezius myalgia.

Unlike the Veteran's claim for frostbite, additional development is necessary prior to adjudicating this claim on the merits, and that development will be addressed in the Remand section below.

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

A.  Frostbite of the Feet

As noted above, private records dated January 2006 reflect a diagnosis of frostbite injury of the feet.  Therefore, element (1) of service connection, a current disability, has been met.

With respect to element (2), an in-service injury, there are numerous references to a history of a frostbite injury, some of which specify the year of occurrence as 1975.  See August 1981 Report of Medical History; October 1992 Report of Medical History; February 1996 Report of Medical History.  However, the Veteran is the sole source of these reports.  Service treatment records do not reflect any documented findings of a frostbite injury.  Indeed, the October 1992 medical history report specifically notes that the prior history of frostbite is undocumented.

The lack of a competent medical diagnosis of a frostbite injury of the bilateral feet in service is particularly noteworthy because the Veteran was seen on several occasions for complaints related to his right foot, including neurological symptoms.  However, these symptoms were attributed to a diagnosis of Morton's neuroma or metatarsalgia, and did not occur in the left foot.  

In addition to treatment for the feet, the Veteran was also treated for numerous other conditions throughout service, including headaches, insect bites, ankle sprains, gastric problems, chest pains, and earaches.  Therefore, it appears that the Veteran was treated for a wide range of conditions, including foot problems, as they occurred during service, but was not treated for frostbite.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  

Finally, the fact that the frostbite injury allegedly occurred in 1975 but was never diagnosed over the course of the next 20 years in service despite numerous examinations specific to the feet also weighs heavily against the Veteran's assertion that a frostbite injury occurred in service.

In sum, the Board has considered the reports given by the Veteran in service and post-service regarding a bilateral foot frostbite injury occurring during service.  However, in light of the above, the overall weight of the evidence is against a finding that the Veteran incurred a frostbite injury in service.  Therefore, element (2) of service connection has not been met and the claim must be denied.

B.  Myopia

The Veteran specifically filed a claim for service connection for myopia.  However, under 38 C.F.R. § 3.303(c), certain conditions are not considered a disease or injury within the meaning of applicable legislation governing the awards of compensation benefits.  Refractive error of the eyes due to such eye disorders as myopia is not a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).

Notably, service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  In this case, however, the Veteran has already been granted service connection for retinopathy and cataracts.  There is no indication that he has been diagnosed with, or is otherwise claiming, any additional disorders of the eyes.

Therefore, his claim for service connection for myopia must be denied.

C.  Morton's Neuroma of the Right Foot

With respect to element (1), a current disability, the evidence does not reflect a current diagnosis of Morton's neuroma.  The Veteran was afforded a VA examination in April 2006.  The examiner only diagnosed Morton's neuroma, 3rd and 4th toes, by history.  In an addendum opinion, the examiner clarified that there was no physical evidence of a current Morton's neuroma condition.

Notably, private records dated December 2006 reflect findings of right foot pain with numbness in the 3rd and 4th toes.  However, no diagnosis of Morton's neuroma was rendered.  While the Board recognizes these reported symptoms, the Veteran is already service-connected at 10 percent for right lower extremity radiculopathy under Diagnostic Code (DC) 8599-8521, which contemplates mild incomplete paralysis of the external popliteal nerve.  38 C.F.R. § 4.124a.  This includes neurologic impairment of the toes.  Id.

In other words, although the record reflects neurologic symptoms of the right foot during the appeal period, the Veteran is already service-connected for those symptoms.  The VA examiner specifically noted only a history of Morton's neuroma, without evidence of a current condition.  Without a specific diagnosis of Morton's neuroma of the right foot, the claim must be denied.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992) (in the absence of proof of a present disability, there can be no valid claim).  


ORDER

The claims for service connection for frostbite of the feet and left trapezius myalgia are reopened; the appeals are granted to this extent only.

Service connection for frostbite of the feet is denied.

Service connection for myopia is denied.

Service connection for Morton's neuroma of the right foot is denied.



REMAND

With respect to the Veteran's claim for left trapezius myalgia, additional development is necessary.

Service treatment records dated April 1981 show the Veteran reported a history of shoulder trouble, though his examination was normal.  An additional examination in March 1989 was also normal.  In April 1990, the Veteran complained of muscle cramping of the left shoulder, localized over the rhomboids along the medial back scapulae.  He was diagnosed with left rhomboid spasm.  In April 1991 and February 1996, the Veteran gave a positive history of shoulder pain, though his February 1996 separation examination was normal.

Private treatment records dated December 2005 diagnosed left trapezius myalgia.  A VA examination was conducted in April 2006, and the examiner only diagnosed left trapezius myalgia by history, and stated in an addendum opinion that there was no physical evidence of a current condition.  Not opinion regarding etiology was provided.  In December 2006, another VA examiner diagnosed shoulder strain, and did not comment on etiology.

In light of the Veteran's documented complaints in service, as well as his post-service diagnoses of left trapezius myalgia and shoulder strain, another examination is necessary to obtain an opinion as to the nature of the Veteran's current left shoulder conditions and their relationship, if any, to his diagnosed rhomboid spasm in service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his left shoulder condition.  The claims file must be made available to the examiner in conjunction with the examination, and the examiner should indicate in his/her report that the claims file was reviewed.  All indicated tests and studies should be completed.

Following completion of the examination, the examiner must answer the following questions:

A)  What are the current medical diagnoses associated with the Veteran's left shoulder area?

Note: The Veteran is currently service-connected for gout of the shoulders and left upper extremity radiculopathy.  The examiner is asked to identify any additional conditions that are present.  When possible, the examiner should also differentiate which symptoms are due to which conditions.

B)  For each of the currently diagnosed conditions (other than gout and radiculopathy), is it at least as likely as not (50 percent or greater probability) that the condition is etiologically related to service?

Although the examiner must review the claims file, his/her attention is drawn to the following:

a.  Service treatment records dated April 1990 show the Veteran complained of muscle cramping in the left shoulder, localized over the rhomboid muscle.  He was diagnosed with left rhomboid spasm.

b.  In April 1991 and February 1996, the Veteran gave a positive history of shoulder pain, though his February 1996 separation examination was normal.

c.  During a July 1996 VA examination, the Veteran reported a sharp pain in the left trapezius muscle off and on for the last 7 to 8 years.  He denied any pain in the shoulder joint.  Examination revealed no tenderness of the left trapezius muscle.  Internal and external rotation of the left shoulder both measured 90 degrees, and abduction measured 135 degrees.  The examiner diagnosed a history of left trapezius myalgia.

d.  Private records dated December 2005 show the Veteran complained of a history of left shoulder pain and associated limitation of motion.  Examination revealed limitation of motion and crepitus.  The Veteran was diagnosed with left trapezius myalgia and adhesive capsulitis.  

e.  During an April 2006 VA examination, range of motion of the left shoulder was somewhat limited by pain.  The examiner assessed the problem as left shoulder pain, and diagnosed left trapezius myalgia by history.  In an addendum opinion, he stated that there was no physical evidence of left trapezius myalgia.

f.  During a December 2006 VA examination, the Veteran had tenderness, crepitus, and painful movement of the left shoulder.  X-rays were normal.  He was diagnosed with shoulder strain.

The examiner is asked to provide a complete rationale for all opinions rendered, with medical explanation and citation to the record when necessary.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If the claim continues to be denied, send the Veteran a supplemental statement of the case (SSOC) concerning this claim and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


